Title: Abigail and John Adams to Mary Smith Cranch, 12 January 1767
From: Adams, Abigail,Adams, John
To: Cranch, Mary Smith


     
      Dear Sister
      Braintree Jana’ry 12 1767
     
     Mr. Etter was so good as to come this morning and inform me that his Sons would go to Salem tomorrow. By them I gladly embrace this Opportunity of inquiring after the welfare of you and your family. It has been a very long time since I heard any thing from you; the roads have been so block’d up with Snow here; that I assure you I have not been to Weymouth since mother came from Salem. They were all well to Day, father dined here, Sister Betsy had an ague in her face which has been very troublesome to her.—I immagine the Winter will seem very long to you, not being able to see your Friends from this way and scarcly to hear from them. They have all round made you a visit and retierd to their abideing places waiting, hopeing and Expecting that when the Spring returns, you will return their visits. Thus I reckon Febry., March, April, May, and then I hope to see you again in this Cottage of our own, where we have heretofore sat, and had sweet
      communion to get her. With what a painful pleasure do I recollect those hours of social chat? and how earnestly do I wish for the continuance of them? But alass where are they—fled “in the Dark backward, and abyss of time.”
     How does our Dear Brother, how would the Sight of his Grave, Yet chearful countenance Gladen my Heart? And my Little Betsy, how does She. How every word and action of these little creatures, twines round ones heart? All their little pranks which would seem ridiculous to relate, are pleasing to a parent. How vex’d have I felt before now upon hearing parents to relate the chitt chat of little Miss, and Master said or did such and such a queer thing—and this I have heard done by persons whose good Sense in other instances has not been doubted. This tho really a weakness I can now more easily forgive, but hope in company I shall not fall into the same error.
     As for New’s we have not any but what tis like you see in the publick papers, where A B and C are drawn up in Battle array against P &c. As for Domestick News, I mean such as family News, we have none, unless it would be so to tell you that we have 2 horses, 3 cows, 2 Yearlings, 20 Sheep, 1 cock and no hens. Mem’ one peice and a material one I had like to have omitted, viz. that the camblet has been done these 3 weeks but how to get it to you now I know not. I shall send it to unkle Smiths as the likelyest way to find a conveyance. Dawson has damaged it something , for which I am very sorry, but if you want any thing for Strength I believe I may warrant this. Pray be so good as to write by Mr. Etters Sons how you and Brother, Betsy and all do? My good Man would send his Love to you all only he sets by reading news paper politicks, and is so taken up with them (being just come in) that he cannot think of better matters. He would
      take it as a favour if Mr. Cranch would write to him, for at all times it delights him to hear of your Health and happiness as much as it does Your Truly affectionate Sister,
     
      Abigail Adams
     
     
      P.S. I will send my Love. What care I for News Paper Politicks?—Since last May, my Heart has been at Ease. At Ease I say, and the Governor and all his Friends and Enemies together cant trouble it.—What would I give to have Brother Cranch’s long Visage along Side of my short one, with a Pipe in each, talking about this and that and ’tother?
      da da yrs,
     
     J.A.
    